DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 9 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first jaw" and “the second jaw” in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the first and second jaws” to mean “the fixed and rotating jaw” for the purposes of compact prosecution.
Claim 9 recites the limitation "the first jaw" and “the second jaw” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the first and second jaws” to mean “the fixed and rotating jaw” for the purposes of compact prosecution.
Claim 20 recites the limitation "the bore" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret “the bore” to mean “a bore” for the purposes of compact prosecution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (Pat No 6,126,665), in view of Bonutti (Pub No US/2003/0105474).

Regarding claim 1, the combination of Yoon and Bonutti teach a stitching device (suturing instrument 30) comprising; a handle (handles 62 and 64) assembly including a switch (button 66) and an actuator (needle driver 40); an elongate body (shaft or cylindrical barrel 32 extending from handle in fig 1) extending distally from the handle assembly and including a distal end portion (Fig 1 shows a shaft  with a distal end portion extending from the handle, Yoon, fig 1); and 
a tool assembly (jaws and needle) supported on the distal end portion of the elongate body and including a fixed jaw (jaws of needle driver 40), a rotating jaw (jaws of needle catcher 40’), and a needle (needle N) (one of the jaw members can be fixed and the other jaw member can be moveable, Yoon, col 19 line 23-31 and col 20 line 24-29), the rotating jaw being movable in relation to the fixed jaw from a start position to a transfer position in response to operation of the actuator (Yoon, col 17 line 38 through col 18 line 52, fig 4A-C), 
the fixed jaw (jaws of needle driver 40) supporting a first electromagnetic coil and the rotating jaw (jaws of needle catcher 40’) supporting a second electromagnet coil, wherein each of the first and second electromagnetic coils can be independently energized via operation of the switch (button 66) to secure the needle (needle N) to one of the fixed jaw (jaws of needle driver 40) or the rotating jaw (jaws of needle catcher 40’) (While the needle driver and the needle catcher have been described herein as being independently controlled by separate operating mechanisms, such as push buttons and knobs slidably disposed along slots formed in the instrument, it will be appreciated that a single operating mechanism can be used to synchronize movement of the needle driver and the needle catcher relative to one another as well as operation of their respective jaws, other holding members, or other end effectors, to further simplify the procedure by allowing one-handed operation of the instrument, Yoon, col 17 line 38 through col 20 line 65).
Yoon fails to teach the needle holder being electromagnetic.
However, Bonutti teaches a device wherein the fixed jaw (jaw 108) supporting a first electromagnetic coil (magnetic elements 110) and the rotating jaw (jaw 112) supporting a second electromagnet coil (magnetic elements 114), 
wherein each of the first and second electromagnetic coils (magnetic elements 110 and 114) can be independently energized via operation of the switch to secure the needle to one of the fixed jaw or the rotating jaw (If both magnetic elements 110, 114 are electromagnets, controller 118 can be configured to control both or, alternatively, a second controller can be provided, Bonutti, para 53 and 67).
Yoon and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon
to replace the gripping element of Yoon with the electromagnet gripper of Bonutti. Doing so would be a simple substitution of one known needle retaining jaws for another electromagnet bore and would allow the user an alternative method to push and pull a needle through the tissue (Bonutti, para 53 and 61-62).
	Regarding claim 2, the combination of Yoon and Bonutti teach the stitching device (suturing instrument 30 of Yoon) of claim 1, wherein the first electromagnetic coil (magnetic elements 110 of Bonutti) defines a first bore (bore of jaw 108 shown in fig 19 and 20 of Bonutti) and the second electromagnetic coil (magnetic elements 114 of Bonutti) defines a second bore (bore of jaw 112 of Bonutti), the needle (needle N of Yoon) including a first tapered end (figure 4E shows needle N with tapered first end). 
	Yoon fails to teach the needle having a second tapered end.
However, Bonutti teaches a needle (implant 174) with a second tapered end (Fig 18-20 show implant 174 has taper at both ends, Bonutti, fig 18-20), wherein in the start position, the first tapered end (first tapered end of implant 174) is positioned within the first bore (bore of magnetic elements 110) or the second tapered end (second tapered end of implant 174) is positioned within the second bore (bore of magnetic elements 114), and in the transfer position, the first tapered end (first tapered end of implant 174) is positioned within the first bore (bore of magnetic elements 110) and the second tapered end (second tapered end of implant 174) is positioned within the second bore (bore of magnetic elements 114) (There are a number of different mechanisms to achieve relative longitudinal movement of first and second jaws 108, 112. For example, first jaw 108 can be provided with a pivot point 164 to effect movement of first and second jaws 108, 112 between the open and closed positions. This allows second jaw 112 to be moveable with respect to first jaw 108 without hindering opening and closing of first and second jaws 108, 112. This movement of second jaw 112 can be controlled with any known means located on the body of the suture passer and when in the closed position both of the tapered ends of implant 174 would reside within the respective bores, Bonutti, para 65 and 67, fig 18-20).
Yoon and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon
to incorporate the tapered ends of the implant 174 of Bonutti. Doing so would allow both sides of the needle N of Yoon to be used to pierce the tissue (Bonutti, para 13-15 and 67, fig 18-20)
Regarding claim 3, the combination of Yoon and Bonutti teach the stitching device of claim 2, wherein the needle (needle N) includes a curved body (Figure 4D shows needle N is curved, Yoon, fig 4D).  
Regarding claim 4, the combination of Yoon and Bonutti teach the stitching device of claim 3, wherein the needle (implant 174) is formed at least in part from a ferromagnetic material (In an exemplary embodiment, the medical implement is made of a non-magnetic matrix and the magnetic component is dispersed within the matrix material and examples of permanent magnets include ferromagnetic materials such as iron, nickel, and cobalt which hold implant in place by electromagnets, Bonutti, para 7, 10, 40, and 45, fig 18-20).  
Yoon and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon
to incorporate the materials of implant 174 of Bonutti. Doing so would allow the needle N of Yoon to be reactive to the magnetic fields created allowing the needle to be passed back and forth (Bonutti, para 7, 10, 40, and 45, fig 18-20).
Regarding claim 5, the combination of Yoon and Bonutti teach the stitching device of claim 4, wherein the first and second electromagnetic coils (magnetic elements 110 and 114), when energized, create a magnetic field to retain the needle within a respective one of the bores of the first or second electromagnetic coils (Bonutti, para 65 and 67, fig 18-20).  
Regarding claim 6, as interpreted above, the combination of Yoon and Bonutti teach the stitching device of claim 1, wherein the first jaw (jaws of needle diver 40 of Yoon) defines a first bore (bore of jaw 108 shown in fig 19 and 20 of Bonutti) that receives the first electromagnetic coil (magnetic elements 110 of Bonutti) and the second jaw (jaws of needle catcher 40’ of Yoon) defines a second bore (bore of jaw 112 shown in fig 19 and 20 of Bonutti) that receives the second electromagnetic coil (magnetic elements 114), the first and second bores (bores of jaws 108 and 112 of Bonutti) of the first and second electromechanical coils (magnetic elements 110 and 114 of Bonutti) defining axes that are transverse to the longitudinal axis of the elongate body (Fig 4A-E shows needle N held by jaws on a axis transverse the axis of cylindrical barrel 32, Yoon, fig 4A-4E; Fig 18-20 shows axis of the bores of jaws 108 and 112 are transverse to the axis of elongate body 52, Bonutti, fig 18-20).  
Regarding claim 11, the combination of Yoon and Bonutti teach the stitching device of claim 1, wherein each of the first and second electromagnetic coils (magnetic elements 110 and 114) is coupled to the switch by wires (The electronic circuitry for the electromagnet is well known to those of ordinary skill of the art and can be either partially or completely location on or within suture passer 100, Bonutti, para 53).  

Regarding claim 13, Yoon discloses a tool assembly comprising: a fixed jaw (jaws of needle driver 40), a rotating jaw (jaws of needle catcher 40’), and a needle (needle N), the rotating jaw (jaws of needle catcher 40’) being movable in relation to the fixed jaw (jaws of needle driver 40) from a start position to a transfer position (fig 4A-4E), the fixed jaw (jaws of needle driver 40) supporting a first electromagnetic coil and the rotating jaw (jaws of needle catcher 40’) supporting a second electromagnet coil, wherein each of the first and second coils can be independently energized to secure the needle to one of the fixed jaw or the rotating jaw (While the needle driver and the needle catcher have been described herein as being independently controlled by separate operating mechanisms, such as push buttons and knobs slidably disposed along slots formed in the instrument, it will be appreciated that a single operating mechanism can be used to synchronize movement of the needle driver and the needle catcher relative to one another as well as operation of their respective jaws, other holding members, or other end effectors, to further simplify the procedure by allowing one-handed operation of the instrument, Yoon, col 17 line 38 through col 20 line 65).  
Yoon fails to disclose the needle retention method being an electromagnetic coil.
However, Bonutti teaches a device wherein the fixed jaw supporting a first electromagnetic coil (magnetic element 110) and the rotating jaw supporting a second electromagnet coil (magnetic element 114), wherein each of the first and second coils (magnetic element 110 and 114) can be independently energized to secure the needle to one of the fixed jaw or the rotating jaw (If both magnetic elements 110, 114 are electromagnets, controller 118 can be configured to control both or, alternatively, a second controller can be provided, Bonutti, para 53 and 67).
Yoon and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon
to replace the gripping element of Yoon with the electromagnet gripper of Bonutti. Doing so would be a simple substitution of one known needle retaining jaws for another electromagnet bore and would allow the user an alternative method to push and pull a needle through the tissue (Bonutti, para 53 and 61-62).
Regarding claim 14, the combination of Yoon and Bonutti teach the tool assembly of claim 13, wherein the first electromagnetic coil (magnetic elements 110) defines a first bore (bore of jaw 108 shown in fig 19 and 20 of Bonutti) and the second electromagnetic coil (magnetic elements 114) defines a second bore (bore of jaw 112 shown in fig 19 and 20 of Bonutti), the needle (needle N) including a first tapered end and a second tapered end (first and second tapered end of implant 174), wherein in the start position, the first tapered end (first tapered end of implant 174) is positioned within the first bore (bore of jaw 108) or the second tapered end (second tapered end of implant 174) is positioned within the second bore (bore of jaw 112), and in the transfer position, the first tapered end (first tapered end of implant 174) is positioned within the first bore (bore of jaw 108) and the second tapered end (second tapered end of implant 174) is positioned within the second bore (bore of jaw 112) (There are a number of different mechanisms to achieve relative longitudinal movement of first and second jaws 108, 112. For example, first jaw 108 can be provided with a pivot point 164 to effect movement of first and second jaws 108, 112 between the open and closed positions. This allows second jaw 112 to be moveable with respect to first jaw 108 without hindering opening and closing of first and second jaws 108, 112. This movement of second jaw 112 can be controlled with any known means located on the body of the suture passer and when in the closed position both of the tapered ends of implant 174 would reside within the respective bores, Bonutti, para 61-65 and 67, fig 18-20). 
Yoon and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon
to incorporate the tapered ends of the implant 174 of Bonutti. Doing so would allow both sides of the needle N of Yoon to be used to pierce the tissue (Bonutti, para 13-15 and 67, fig 18-20)
Regarding claim 15, the combination of Yoon and Bonutti teach the tool assembly of claim 14.
Bonutti further teaches a device wherein the needle (implant 174) is formed at least in part from a ferromagnetic material, wherein the first and second electromagnetic coils (magnetic elements 110 and 114) create a magnetic field when energized to retain the needle within a respective one of the bores (bore of jaw 108 and 112) of the first and second electromagnetic coils (In an exemplary embodiment, the medical implement is made of a non-magnetic matrix and the magnetic component is dispersed within the matrix material and examples of permanent magnets include ferromagnetic materials such as iron, nickel, and cobalt which hold implant in place by electromagnets, Bonutti, para 7, 10, 40, and 45, fig 18-20).  
Yoon and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Yoon to incorporate the materials of implant 174 of Bonutti. Doing so would allow the needle N of Yoon to be reactive to the magnetic fields created allowing the needle to be passed back and forth (Bonutti, para 7, 10, 40, and 45, fig 18-20).
Regarding claim 16, the combination of Yoon and Bonutti teach the tool assembly of claim 15, wherein the first and second bores (bores of jaws 108 and 112 of Bonutti) of the first and second electromechanical coils (magnetic element 110 and 114 of Bonutti) define axes transverse to the longitudinal axis of the elongate body (Fig 4A-E shows needle N held by jaws on an axis transverse the axis of cylindrical barrel 32, as this is where the magnetic elements of Bonutti would replace the jaws of Yoon the axes, of the bores of the magnetic elements, would still be transverse the axis of cylindrical barrel 32, Yoon, fig 4A-4E; Fig 18-20 shows axis of the bores of jaws 108 and 112 are transverse to the axis of elongate body 52, Bonutti, fig 18-20).  
 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (Pat No 6,126,665), in view of Bonutti (Pub No US/2003/0105474), and in further view of Hamilton (Pat No 7,588,583).
Regarding claim 7, the combination of Yoon and Bonutti teach the stitching device of claim 2.
Yoon and Bonutti fail to disclose a drive assembly including a drive rod having a distal end a cam support member supported on the distal end of the drive rod, and a cam member that is supported on the cam support member, the drive rod movable between retracted and advanced positions in response to operation of the actuator, the rotating jaw including a helical cam slot that receives the cam member such that operation of the actuator causes movement of the rotating jaw in relation to the fixed jaw from the start position to the transfer position.
However, Hamilton teaches a device further including a drive assembly including a drive rod (shaft 47) having a distal end, a cam support member (gap in shaft 47, Hamilton, fig 12 and 15) supported on the distal end of the drive rod (shaft 47), and a cam member (pin 48) that is supported on the cam support member (gap in shaft 47, Hamilton, fig 12 and 15), the drive rod (shaft 47) movable between retracted and advanced positions in response to operation of the actuator (Fig 12-14 show shaft 47 in advance and retracted positions, Hamilton, fig 12-14), the rotating jaw (working jaw 25) including a helical cam slot (slot 51) that receives the cam member (pin 48) such that operation of the actuator causes movement of the rotating jaw in relation to the fixed jaw from the start position to the transfer position (Fig 12-17 shows that actuation of shaft 47 causes movement of one jaw relative to the other, Hamilton, fig 12-17).  
Yoon and Hamilton are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified gears used for rotation in Yoon, to incorporate a cam groove as part of the jaw for imparting rotational force as seen in Hamilton. Doing so would be a simple substitution of one known gearing system for another, cam grove, and would allow the user an alternative method to push and pull a needle through the tissue (Other linkage embodiments may employ an alternatable drive element in the form of a slider having alternative positions during axial movement, or the like. Still further alternative linkage embodiments may employ rack and pinion gears and cams, cables, and/or the like, with or without alternatable drive elements, Hamilton, col 3 line 48-65). Lastly, use of a cam arrangement vs a gearing arrangement was considered in Yoon (a single operating mechanism utilizing gearing and cam arrangements can enable the user to rotate the needle catcher toward a suture needle held by the needle driver in a first direction along an arcuate path in response to a single squeeze of a handle or trigger while also causing the jaws of the needle driver to open and the jaws of the needle catcher to close so that the suture needle is transferred or passed to the needle catcher, Yoon, col 17 line 51 through col 18 line 1-28 and col 20 line 30-43).

Claim(s) 8-10, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (Pat No 6,126,665), in view of Bonutti (Pub No US/2003/0105474), and in further view of Jennings (Pat No 5,735,862).
Regarding claim 8, the combination of Yoon and Bonutti teach the stitching device of claim 1, but fails to disclose wherein the first electromagnetic coils supports a first plunger and the second electromagnetic coil supports a second plunger, the first and second electromagnetic coils being operable to advance the first and second plungers, respectively, from a retracted position to an advanced position into engagement with the needle. 
However, Jennings teaches a device wherein the first electromagnetic coils (solenoid 147 or 147’) supports a first plunger (gripping elements 111, 111') and the second electromagnetic coil (solenoid 147 or 147’) supports a second plunger (gripping elements 111, 111'), the first and second electromagnetic coils (solenoid 147 or 147’) being operable to advance the first and second plungers (gripping elements 111, 111'), respectively, from a retracted position to an advanced position into engagement with the needle (fig 9)  (Moreover, it will be appreciated that various power actuation and detector mechanisms could be provided. For example, the power actuation could be pneumatic or hydraulic instead of electromagnetic. In addition, the detector could comprise various known proximity-type switches, e.g., optical or magnetic switches, Jennings, col 7 line 64 through col 8 line 20).  
Yoon and Jennings are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified needle retention method of Yoon, to incorporate the solenoid, gripping elements and bore of Jennings. Doing so would be a simple substitution of one known drive mechanism, the gears of Yoon, for another that uses a solenoid which allows for logic circuitry to ensure that one set of needle gripping jaws does not release the needle until the other holder has closed to grip the opposite end of the needle. In this manner, accidental needle droppings are avoided (Jennings, abstract). 
Regarding claim 9, the combination of Yoon and Jennings teach the stitching device of claim 8, wherein each of the first and second plungers (gripping elements 111, 111') defines a notch (vise-like needle holder 9,9') that is configured to receive the needle to retain the needle in engagement with a respective one of the respective first and second jaws (Jennings, fig 8B-8F).  
Regarding claim 10, the combination of Yoon and Jennings teach the stitching device of claim 8, wherein the first electromagnetic coil defines a first bore (bore for 111 or 111’, see fig 9) and the second electromagnetic coil defines a second bore (bore for 111 or 111’, see fig 9), the first and second bores (bore for 111 or 111’, see fig 9) defining axes that are parallel to the longitudinal axis of the elongate body (fig 9 shows bore for 111 or 111’ has parallel axes of the body, Jennings, fig 9).
Regarding claim 12, the combination of Yoon and Bonutti teach the stitching device of claim 1, wherein the actuator (actuator pin 23) is positioned to engage the switch (switch 21) such that operation of the actuator activates the switch (Fig 9 shows that operation of the actuator would activate the switch, Jennings, col 5 line 1-15, fig 1, 2, and 9).  
Yoon and Jennings are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified handle of Yoon, to incorporate the actuator and switch of Jennings. Doing so would allow the user to automatically switch retention of the needle between arms requiring no extra steps of the user (Jennings, col 5 line 1-15, fig 1, 2, and 9).
Regarding claim 17, the combination of Yoon and Bountti teach the tool assembly of claim 13, however fails to disclose wherein the first electromagnetic coils supports a first plunger and the second electromagnetic coil supports a second plunger, the first and second electromagnetic coils being operable to advance the first and second plungers, respectively, from a retracted position to an advanced position into engagement with the needle.
However, Jennings teaches a device wherein the first electromagnetic coils (solenoid 147 or 147’) supports a first plunger (gripping elements 111, 111') and the second electromagnetic coil (solenoid 147 or 147’) supports a second plunger (gripping elements 111, 111'), the first and second electromagnetic coils  (solenoid 147 or 147’) being operable to advance the first and second plungers, respectively, from a retracted position to an advanced position into engagement with the needle (fig 9)  (Moreover, it will be appreciated that various power actuation and detector mechanisms could be provided. For example, the power actuation could be pneumatic or hydraulic instead of electromagnetic. In addition, the detector could comprise various known proximity-type switches, e.g., optical or magnetic switches, Jennings, col 7 line 64 through col 8 line 20).  
Yoon and Jennings are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified needle retention method of Yoon, to incorporate the solenoid, gripping elements and bore of Jennings. Doing so would be a simple substitution of one known drive mechanism, the gears of Yoon, for another that uses a solenoid which allows for logic circuitry to ensure that one set of needle gripping jaws does not release the needle until the other holder has closed to grip the opposite end of the needle. In this manner, accidental needle droppings are avoided (Jennings, abstract). 
Regarding claim 18, the combination of Yoon and Jennings teach the tool assembly of claim 17, wherein the first electromagnetic coil (solenoid 147 or 147’) defines a first bore (bore of jaw 108) and the second electromagnetic coil (solenoid 147 or 147’) defines a second bore (bore for 111 or 111’, see fig 9), the first and second bores (bore for 111 or 111’) defining axes that are parallel to the longitudinal axis of the elongate body (fig 9 shows bore for 111 or 111’ has parallel axes of the body, Jennings, fig 9). 

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (Pat No 6,126,665), in view of Jennings (Pat No 5,735,862), in further view of Hamilton (Pat No 7,588,583), and in further view of Bonutti (Pub No US/2003/0105474).
Regarding claim 19, Yoon discloses a stitching device comprising; a handle assembly (handles 62, 62’, 64, and 64’); an elongate body (shaft 32) extending distally from the handle assembly (fig 1); a drive assembly including a drive rod (shaft 42 or 42’) having a distal end, the drive rod (shaft 42 or 42’) movable between retracted and advanced positions in response to operation of the actuator (actuation of handle 62 causes operating member 78, and thus outer member 42 to move between retracted and advanced positions, Yoon, col 8 line 21-47, fig 1); and 
a tool assembly (distal end of shaft 32) including a fixed jaw (jaws of needle driver 40), a rotating jaw (jaws of needle catcher 40’), and a needle (needle N) (one of the jaw members can be fixed and the other jaw member can be moveable, Yoon, col 19 line 23-31 and col 20 line 24-29).

Yoon fails to disclose a handle assembly including a switch and an actuator;
a cam support member supported on the distal end of the drive rod, and a cam member that is supported on the cam support member, the rotating jaw including a helical cam slot that receives the cam member such that operation of the actuator causes movement of the rotating jaw in relation to the fixed jaw from a start position to a transfer position, 
wherein the fixed jaw supporting a first electromagnetic coil and the rotating jaw supporting a second electromagnet coil, wherein each of the first and second electromagnetic coils can be energized via operation of the switch to secure the needle to one of the fixed jaw or the rotating jaw.  

However, Jennings teaches a device comprising a handle assembly including a switch (switch 21) and an actuator (actuator pin 23). 
Yoon and Jennings are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified handle of Yoon, to incorporate the actuator and switch of Jennings, on the handle of Yoon such that actuation of the handles moves the actuator to press the switch as taught by Jennings. Doing so would allow the user to automatically switch retention of the needle between arms requiring no extra steps of the user (Fig 9 shows that operation of the actuator would activate the switch, Jennings, col 5 line 1-15, fig 1, 2, and 9).

The combination of Yoon and Jennings fails to disclose a cam support member supported on the distal end of the drive rod, and a cam member that is supported on the cam support member, the rotating jaw including a helical cam slot that receives the cam member such that operation of the actuator causes movement of the rotating jaw in relation to the fixed jaw from a start position to a transfer position, 
wherein the fixed jaw supporting a first electromagnetic coil and the rotating jaw supporting a second electromagnet coil, wherein each of the first and second electromagnetic coils can be energized via operation of the switch to secure the needle to one of the fixed jaw or the rotating jaw.  
However, Hamilton teaches a device comprising a cam support member (gap in shaft 47, Hamilton, fig 12 and 15) supported on the distal end of the drive rod (shaft 47), and a cam member (pin 48) that is supported on the cam support member (gap in shaft 47), the rotating jaw (working jaw 25) including a helical cam slot (slot 51) that receives the cam member (pin 48) such that operation of the actuator causes movement of the rotating jaw in relation to the fixed jaw from a start position to a transfer position (Fig 12-17 shows that actuation of shaft 47 causes movement of one jaw relative to the other, Hamilton, fig 12-17).
Yoon and Hamilton are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have replaced gears used for rotation in Yoon, and incorporate a cam groove as part of the jaw for imparting rotational force as seen in Hamilton, so that axial movement of the drive shaft of Yoon is translated into rotational force by the cam of Hamilton. Doing so would be a simple substitution of one known gearing system for another, cam grove, and would allow the user an alternative method to push and pull a needle through the tissue (Other linkage embodiments may employ an alternatable drive element in the form of a slider having alternative positions during axial movement, or the like. Still further alternative linkage embodiments may employ rack and pinion gears and cams, cables, and/or the like, with or without alternatable drive elements, Hamilton, col 3 line 48-65). Lastly, use of a cam arrangement vs a gearing arrangement was considered in Yoon (a single operating mechanism utilizing gearing and cam arrangements can enable the user to rotate the needle catcher toward a suture needle held by the needle driver in a first direction along an arcuate path in response to a single squeeze of a handle or trigger while also causing the jaws of the needle driver to open and the jaws of the needle catcher to close so that the suture needle is transferred or passed to the needle catcher, Yoon, col 17 line 51 through col 18 line 1-28 and col 20 line 30-43).

The combination of Yoon, Jennings, and Hamilton fails to disclose wherein the fixed jaw supporting a first electromagnetic coil and the rotating jaw supporting a second electromagnet coil, wherein each of the first and second electromagnetic coils can be energized via operation of the switch to secure the needle to one of the fixed jaw or the rotating jaw.  
However, Bonutti teaches a device wherein the fixed jaw supporting a first electromagnetic coil (magnetic elements 110) and the rotating jaw supporting a second electromagnet coil (magnetic elements 114), wherein each of the first and second electromagnetic coils (magnetic elements 110 and 114) can be energized via operation of the switch to secure the needle to one of the fixed jaw or the rotating jaw (If both magnetic elements 110, 114 are electromagnets, controller 118 can be configured to control both or, alternatively, a second controller can be provided, Bonutti, para 53 and 67). 
Yoon and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon
to replace the gripping elements of Yoon with the electromagnet gripping mechanism of Bonutti. Doing so would be a simple substitution of one known needle retaining jaws for another electromagnet bore and would allow the user an alternative method to push and pull a needle through the tissue (Bonutti, para 53 and 61-62).
Regarding claim 20, as interpreted above, Yoon, Jennings, Hamilton and Bonutti teach the tool assembly of claim 19,
Yoon fails to disclose wherein the needle is formed at least in part from a ferromagnetic material, wherein the first and second electromagnetic coils create a magnetic field when energized to retain the needle within a respective one of the bores of the first and second electromagnetic coils.  
However, Bonutti teaches wherein the needle (implant 174) is formed at least in part from a ferromagnetic material, wherein the first and second electromagnetic coils (magnetic element 110 and 114) create a magnetic field when energized to retain the needle within a respective one of the bores (bores of jaws 108 and 112) of the first and second electromagnetic coils (magnetic element 110 and 114) (In an exemplary embodiment, the medical implement is made of a non-magnetic matrix and the magnetic component is dispersed within the matrix material and examples of permanent magnets include ferromagnetic materials such as iron, nickel, and cobalt which hold implant in place by electromagnets, Bonutti, para 7, 10, 40, and 45, fig 18-20).  
Yoon and Bonutti are both considered to be analogous to the claimed invention because they are in the same field of suturing devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle of Yoon to incorporate the materials of implant 174 of Bonutti. Doing so would allow the needle N of Yoon to be reactive to the magnetic fields created allowing the needle to be passed back and forth (Bonutti, para 7, 10, 40, and 45, fig 18-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771